Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 48-52 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Gorokhov et al (US 2010/0195527).
	Regarding claim 48, Gorokhov discloses an apparatus comprising at least one processor; and at least one memory including computer program code, the at least one memory and computer program code configured to, with the at least one processor (Figure 2: processors 230 or 270 and memories 232 or 272), cause the apparatus to at least: 
receive a spatial cooperation request message from a first station associated to a second access node of a second wireless network (Paragraph 0087: Additionally, explicit over-the-air cooperation request sent by UEs to their potential (dominant) interferers may allow for substantial gains in some deployment scenarios such as CSG HeNB deployments.); 
transmit, to the first station as a response to the spatial cooperation request message, a spatial cooperation response message comprising at least one information element acknowledging spatial cooperation (Paragraph 0078: each cell may transmit a reference signal which reflects transmit power spectrum density level and beam direction. This reference signal can be referred to as a resource quality indication. Paragraph 0081: upon reception of SF1 from the UE1, the cell2 may yield to cell1 based on a comparison of the sent/received priorities.); 
in response to transmitting the spatial cooperation response message, transmit a frame to a second station associated to a first access node of a first wireless network while the second access node is transmitting another frame to the first station and while null steering is performed between the apparatus and the first station (Gorokhov: paragraph 0085: the SFI-coordination may also be beneficial to high mobility UEs as it allows for silencing a dominant interferer. Silencing the dominant interferer before receiving frames from the desired transmitter will be required from the scheduler. The scheduling will require communication between the second node and the UE prior to the scheduled transmission.).  
Regarding claim 49, Gorokhov discloses receive, from the first station before the second access node transmits said another frame, a null coordination frame comprising at least one information element requesting for null steering between the apparatus and the first station (Gorokhov: paragraph 0085: the SFI-coordination may also be beneficial to high mobility UEs as it allows for silencing a dominant interferer. Silencing the dominant interferer before receiving frames from the desired transmitter will be required from the scheduler. The scheduling will require communication between the second node and the UE prior to the scheduled transmission.).
Regarding claim 50, Gorokhov discloses wherein the at least one information element of the null coordination frame comprises a request for the apparatus to arrange a transmission null towards the first station (Gorokhov: paragraph 0085: the SFI-coordination may also be beneficial to high mobility UEs as it allows for silencing a dominant interferer. Silencing the dominant interferer before receiving frames from the desired transmitter will be required from the scheduler. The scheduling will require communication between the second node and the UE prior to the scheduled transmission.). 
Regarding claim 51, Gorokhov discloses as a response to the null coordination frame, transmit a channel sounding signal (Gorokhov: paragraph 0077: receiving eNBs may refine their scheduling decisions and make final transmit power and beam decisions for target subframes. These decisions may be reflected by C/I measurements performed subsequently by UEs that are considered for scheduling and reported by these UEs to their serving cells.).  
Regarding claim 52, Gorokhov wherein the channel sounding signal is addressed to the second station (Gorokhov: paragraph 0077: receiving eNBs may refine their scheduling decisions and make final transmit power and beam decisions for target subframes. These decisions may be reflected by C/I measurements performed subsequently by UEs that are considered for scheduling and reported by these UEs to their serving cells. The UE will processed signals received by the UE.). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 38-47 and 53-57 are rejected under 35 U.S.C. 103 as being unpatentable over Gorokhov et al (US 2010/0195527) in view of Wang (WO 2009/050628).
	Regarding claims 38 and 53, Gorokhov discloses a method and an apparatus comprising at least one processor; and at least one memory including computer program code, the at least one memory and computer program code configured to, with the at least one processor (Figure 3: processor 304 and memory 306), cause the apparatus to at least: 
transmit a spatial cooperation request message to the second access node (Paragraph 0087: Additionally, explicit over-the-air cooperation request sent by UEs to their potential (dominant) interferers may allow for substantial gains in some deployment scenarios such as CSG HeNB deployments.); 
receive, from the second access node as a response to the spatial cooperation request message, a spatial cooperation response message comprising at least one information element acknowledging spatial cooperation (Paragraph 0078: each cell may transmit a reference signal which reflects transmit power spectrum density level and beam direction. This reference signal can be referred to as a resource quality indication. Paragraph 0081: upon reception of SF1 from the UE1, the cell2 may yield to cell1 based on a comparison of the sent/received priorities.); 
in response to receiving the spatial cooperation response message, receive a frame from the first access node while the second access node is transmitting another frame and while null steering is performed between the apparatus and the second access node (Paragraphs 0081-0082 disclose cell1 and Cell2 may communicate simultaneously. Further, paragraph 0085 discloses the SFI-coordination may also be beneficial to high mobility UEs as it allows for silencing a dominant interferer, which may be the only mechanism of interference reduction in high mobility scenarios.); 
wherein the apparatus is configured to operate in the first wireless network (Figure 5).  
Gorokhov does not disclose the apparatus will detect that a second access node of a second wireless network is hidden to a first access node of a first wireless network and in response to the detecting that the second access node is hidden to the first access node carries out further steps. 
Wang discloses a system for parallel transmission for enhanced spatial reuse efficiency as shown in figure 2. Wang discloses a system for enabling a parallel second transmission, wherein a hidden node status is determined at a first network node R3 in relation to a first transmission and a request for reception that solicits the parallel transmission to the network node R3 is issued if the hidden node status has been determined on page 9, lines 1-7. Wang discloses the detection of hidden nodes will aid in avoiding collisions in data transmissions and requiring retransmissions. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the detection of a hidden node as taught by Wang into the method and apparatus of Gorokhov for the above reason. 
Regarding claims 39 and 54, the combination discloses transmit, to the second access node before receiving the frame from the first access node, a null coordination frame comprising at least one information element requesting for null steering between the apparatus and the second access node (Gorokhov: paragraph 0085: the SFI-coordination may also be beneficial to high mobility UEs as it allows for silencing a dominant interferer. Silencing the dominant interferer before receiving frames from the desired transmitter will be required from the scheduler. The scheduling will require communication between the second node and the UE prior to the scheduled transmission.).  
Regarding claims 40 and 55, the combination discloses wherein the at least one information element of the null coordination frame comprises a request for the second access node to arrange a transmission null towards the apparatus (Gorokhov: paragraph 0085: the SFI-coordination may also be beneficial to high mobility UEs as it allows for silencing a dominant interferer. Silencing the dominant interferer before receiving frames from the desired transmitter will be required from the scheduler. The scheduling will require communication between the second node and the UE prior to the scheduled transmission.). 
Regarding claims 41 and 56, the combination discloses in response to detecting that the first access node is intending to transmit the frame to the apparatus, request for the second access node to arrange the transmission null towards the apparatus (Gorokhov: paragraph 0085: the SFI-coordination may also be beneficial to high mobility UEs as it allows for silencing a dominant interferer. Silencing the dominant interferer before receiving frames from the desired transmitter will be required from the scheduler. The scheduling will require communication between the second node and the UE prior to the scheduled transmission.).  
Regarding claims 42 and 57, the combination discloses configured to cause the apparatus to perform the null steering by arranging a reception null towards the second access node (Gorokhov: paragraph 0085: the SFI-coordination may also be beneficial to high mobility UEs as it allows for silencing a dominant interferer. Silencing the dominant interferer before receiving frames from the desired transmitter will be required from the scheduler. The scheduling will require communication between the second node and the UE prior to the scheduled transmission.).    
Regarding claim 43, the combination discloses in response to detecting that the second access node is intending to transmit a frame, arrange the reception null towards the second access node (Gorokhov: paragraph 0085: the SFI-coordination may also be beneficial to high mobility UEs as it allows for silencing a dominant interferer. Silencing the dominant interferer before receiving frames from the desired transmitter will be required from the scheduler. The scheduling will require communication between the second node and the UE prior to the scheduled transmission.).  
Regarding claim 44, the combination discloses perform channel measurements on a channel sounding signal received from the second access node before receiving the frame and to configure the reception null on the basis of the channel measurements (Gorokhov: paragraph 0077: receiving eNBs may refine their scheduling decisions and make final transmit power and beam decisions for target subframes. These decisions may be reflected by C/I measurements performed subsequently by UEs that are considered for scheduling and reported by these UEs to their serving cells.).  
Regarding claim 45, the combination discloses wherein the channel sounding signal is addressed to an apparatus other than the apparatus (Gorokhov: paragraph 0077: receiving eNBs may refine their scheduling decisions and make final transmit power and beam decisions for target subframes. These decisions may be reflected by C/I measurements performed subsequently by UEs that are considered for scheduling and reported by these UEs to their serving cells. The UE will processed signals received by the UE.).
Regarding claim 46, the combination discloses to transmit, to the first access node after receiving the spatial cooperation response message, a spatial cooperation information frame comprising at least one information element indicating spatial cooperation between the apparatus and the second access node (Gorokhov: paragraph 0085: the SFI-coordination may also be beneficial to high mobility UEs as it allows for silencing a dominant interferer. Silencing the dominant interferer before receiving frames from the desired transmitter will be required from the scheduler. The scheduling will require communication between the second node and the UE prior to the scheduled transmission. The content of the scheduling information and subsequent acknowledgments of the receipt of that scheduling information can be labelled as a spatial cooperation information frame.).  
Regarding claim 47, the combination discloses to receive, before receiving the frame from the first access node, a trigger frame from the second access node, and to transmit to the second access node a response message responding to the trigger frame and informing the first access node of the null steering during the reception of the frame (Gorokhov: paragraph 0085: the SFI-coordination may also be beneficial to high mobility UEs as it allows for silencing a dominant interferer. Silencing the dominant interferer before receiving frames from the desired transmitter will be required from the scheduler. The scheduling will require communication between the second node and the UE prior to the scheduled transmission.).

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fujishiro (US 2016/0261315) discloses the communication system shown in figure 7. Fujishiro discloses the communication scheme in which a plurality of cells cooperate with one another to perform beamforming and null steering (paragraph 0004). Paragraphs 0065-0067 discloses UE 100-1 further feeds null-steering control information for directing a null back to the serving cell on the basis of a reference signal received from a neighboring cell.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008. The examiner can normally be reached 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        12/8/2022